Mr. Justice Thornton delivered the opinion of the Court: While we might not, upon the same evidence, have arrived at the same conclusion with the jury, we can not reverse for that reason. The fact is not controverted that the work was completed fully, and has been appropriated to the use of the company. It has not been paid for, and we are not satisfied that the company is under any liability to pay any other person than appellee. The labor was performed, too, with the knowledge and under the directions of the agents of the company. But we are asked to reverse because the work was done without a contract with the agent specially appointed for the purpose. Corporations can only act by agents, and we must presume authority in persons who are permitted to act for them. It is unreasonable to suppose that the persons who assumed to act for the company, were mere pretenders, without any authority. Their action was open and public, and must have been known to the principal agents of the corporation. The jury were warranted in finding that Calcord and Conover were agents, and the company should be held responsible for their acts in the premises. The modification of the second of appellant’s instructions could not have operated injuriously. The objection taken is, that the instruction required the jury to believe that Conover was not only not agent of the company, but was agent of Irvin & Co. The instruction required this of the jury, as asked, and before it was modified. It is claimed that there was no evidence to justify the second instruction given for appellee. The proof is abundant that appellee performed the work, that the company made beneficial use of it, and Conover, an agent, made the contract for it, Marshall, an engineer, promised to make out a voucher for it, Sweet, chief engineer, laid it out, and Sharman, assistant engineer, signed a voucher, with appellee’s name therein as contractor. The promise might reasonably be inferred from such testimony. The judgment is affirmed. Judgment affirmed.